J-A02029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KENNETH M. QUICK                           :
                                               :
                       Appellant               :   No. 209 WDA 2020

             Appeal from the PCRA Order Entered October 23, 2018
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0002811-1985

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KENNETH M. QUICK                           :
                                               :
                       Appellant               :   No. 210 WDA 2020

             Appeal from the PCRA Order Entered October 23, 2018
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0002815-1985


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY NICHOLS, J.:                               FILED: MAY 25, 2021

        Appellant Kenneth M. Quick appeals nunc pro tunc from the order

dismissing as untimely his serial Post-Conviction Relief Act1 (PCRA) petition

challenging his sex offender registration requirements. Appellant’s counsel


____________________________________________


1   42 Pa.C.S. §§ 9541-9546.
J-A02029-21



(present counsel) has filed a petition to withdraw and a Turner/Finley2 brief.

We deny present counsel’s petition, vacate the order dismissing the petition,

and remand this matter for further proceedings.

        The parties are familiar with the factual and procedural history of this

case.     On March 8, 1985, the Commonwealth charged Appellant with

numerous sexual offenses that Appellant committed in 1984 and 1985.

Appellant entered a negotiated guilty plea on July 3, 1985, and the trial court

sentenced him to an aggregate term of twenty to forty years’ imprisonment.

Appellant did not take a direct appeal, and he unsuccessfully sought post-

conviction relief.

        According to the PCRA court, it received Appellant’s pro se “motion to

vacate an illegal sentence” in June 2018.3 The court appointed counsel (prior

counsel) to represent Appellant. Prior counsel filed an amended PCRA petition

“and/or petition for writ of habeas corpus” challenging “the constitutionality

of the registration and reporting requirements imposed by the new

‘Subchapter I’ of the Pennsylvania Sex Offender Registration and Notification

Act [(SORNA II)4].”       Am. Pet., 8/17/18.     Therein, Appellant asserted that

Subchapter I was punitive and violated the protection against ex post facto

____________________________________________


2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

3 Although docketed on June 18, 2018, Appellant’s pro se motion giving rise
to this appeal does not appear in the record.

4   42 Pa.C.S. §§ 9799.51-9799.75 (eff. Feb. 21, 2018).

                                           -2-
J-A02029-21



laws and double jeopardy under the federal and Pennsylvania constitutions.

Appellant also noted that his offenses and convictions occurred before

Pennsylvania enacted any laws governing the registration of sex offenders.

       The PCRA court issued a Pa.R.Crim.P. 907 notice of its intent to dismiss

Appellant’s petition as time-barred under the PCRA.         Appellant did not

respond. The PCRA court dismissed Appellant’s petition by the order dated

October 22, 2018, and entered on October 23, 2018.5

       Appellant appealed, but listed two trial court docket numbers on his

notice of appeal. This Court quashed the appeal pursuant to Commonwealth

v. Walker, 185 A.3d 969 (Pa. 2018). See Commonwealth v. Quick, 1641

WDA 2018, 2019 WL 4413311, at *2 (Pa. Super. filed Sept. 16, 2019).

       Appellant, through present counsel, filed a PCRA petition seeking

reinstatement of his right to appeal the October 23, 2018 order. The PCRA

court reinstated Appellant’s right to appeal on February 12, 2020. The court

filed a Pa.R.A.P. 1925(a) opinion maintaining that the PCRA time-bar

precluded consideration of the merits of Appellant’s challenge to Subchapter

I. See PCRA Ct. Op., 10/7/20, at 6.

       Present counsel identifies the following issue for review in the

Turner/Finley brief:

       Whether the registration and reporting requirements imposed by
       SORNA or SORNA II, and/or any iteration of “Megan’s Law” applies
       to [Appellant’s] convictions of involuntary deviate sexual
____________________________________________


5 We have amended the caption of this appeal to reflect the date of entry on
the docket. See Pa.R.A.P. 108, 301(a)(1).

                                           -3-
J-A02029-21


     intercourse, incest, indecent assault, corruption of the morals of a
     minor and endangering the welfare of a child in 1985 given the
     Pennsylvania Supreme Court’s decision in Commonwealth v.
     Muniz, 164 A.3d 1189 (Pa. 2017) and whether the Supreme
     Court’s decision in Muniz is “retroactive” to include those
     charged, like [Appellant] before [Muniz] was published?

Turner/Finley Brief at 2 (some formatting altered).

     Present counsel asserts that Appellant cannot obtain relief because

Appellant was not serving sentences on most of his convictions and because

of the PCRA time bar. Turner/Finley Brief at 10. Appellant has not filed a

response either pro se or through new counsel.

     Before addressing the merits of the identified claim, this Court must first

consider whether present counsel met the technical requirements for

withdrawing from representation. Commonwealth v. Muzzy, 141 A.3d 509,

510 (Pa. Super. 2016). As we have explained,

     [c]ounsel petitioning to withdraw from PCRA representation must
     proceed ... under [Turner and Finley] and ... must review the
     case zealously. Turner/Finley counsel must then submit a “no-
     merit” letter to the trial court, or brief on appeal to this Court,
     detailing the nature and extent of counsel's diligent review of the
     case, listing the issues which petitioner wants to have reviewed,
     explaining why and how those issues lack merit, and requesting
     permission to withdraw.

        Counsel must also send to the petitioner: (1) a copy of the
        “no merit” letter/brief; (2) a copy of counsel's petition to
        withdraw; and (3) a statement advising petitioner of the
        right to proceed pro se or by new counsel.

                                    ***

        Where counsel submits a petition and no-merit letter that .
        . . satisfy the technical demands of Turner/Finley, the
        court—trial court or this Court—must then conduct its own
        review of the merits of the case. If the court agrees with

                                     -4-
J-A02029-21


         counsel that the claims are without merit, the court will
         permit counsel to withdraw and deny relief.

Id. at 510-11 (citations omitted).

      Here, present counsel’s application to withdraw and brief with this Court

detail his diligent review of the case and include the issue Appellant wishes to

have reviewed. Present counsel explains the reasons the issue lacks merit

and requests permission to withdraw. Present counsel has provided Appellant

with a copy of the no-merit brief and application to withdraw, as well as a

statement advising Appellant of his right to proceed pro se or with privately

retained counsel. Accordingly, we will permit counsel to withdraw if, after our

review, we conclude that the issues relevant to this appeal lack merit.

      As noted above, present counsel and the PCRA court assert that

Appellant was not entitled to consideration of his claim because his PCRA

petition was untimely. However, in Commonwealth v. Lacombe, 234 A.3d

602 (Pa. 2020), our Supreme Court stated:

      This Court has not yet required that sexual offender registration
      statutes be challenged through the PCRA or some other procedural
      mechanism. Indeed, we have consistently decided cases
      regarding sexual offender registration statutes that were
      challenged via different types of filings. Our approach in this
      regard takes into account the fact that frequent changes to sexual
      offender registration statutes, along with more onerous
      requirements and retroactive application, complicate registrants’
      ability to challenge new requirements imposed years after their
      sentences become final.

      This is especially so under the PCRA as many registrants . . . would
      be ineligible for relief on timeliness grounds. Other registrants
      may be ineligible because their sentence has expired while their
      registration requirements continue. Both situations arise from the
      fact that the registration period does not begin until registrants

                                     -5-
J-A02029-21


      are released from prison, which may be well after their sentence
      has become final or may signal the completion of their sentence.
      Accordingly, we decline to find the PCRA, or any other procedural
      mechanism, is the exclusive method for challenging sexual
      offender registration statutes . . . .

Id. at 617-18. (citations omitted).        Accordingly, the Lacombe Court

concluded that petitioners may challenge the application of a sexual offender

registration statute outside the framework of the PCRA. Id. at 618.

      Based on Lacombe, we are constrained to disagree with present

counsel’s conclusion that the PCRA barred consideration of Appellant’s claim.

We further conclude that the PCRA court erred in dismissing Appellant’s

petition as an untimely PCRA petition.      See id.   Accordingly, under the

circumstances of this case, we deny present counsel’s petition to withdraw,

vacate the order dismissing Appellant’s petition, and remand this matter for

consideration of the merits of Appellant’s claim.

      Petition to withdraw denied. Order vacated. Case remanded for further

proceedings. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 05/25/2021




                                     -6-